DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 9 generally, none of the prior art references of record, including, but not limited to: US_20170280356_A1_Wu, US_20140099954_A1_Choi, US_20150050962_A1_Takashima, US_20030069042_A1_Sato, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Wu discloses a method for inter-board load balancing in a wireless network. Specifically, Wu discloses a base station detects loads of a plurality of BBPs; determines, according to the load of each BBP, a BBP whose load needs to be shared and a BBP that can share a load; and migrates data transmission protocol processing for all or some terminals of the primary board to the secondary board. (Wu, figures 6-9)
Prior art Choi discloses an eNB monitors cell load information for each PLMN periodically, calculates a PRB capacity value for each PLMN, calculates a cell capacity value for each PLMN and a cell load for each PLMN, and determines whether a load balancing condition for each PLMN is met, and performs a load balancing operation depending on the determination result (Choi figures 7A, 7B, 10, paragraphs 56, 77, 81-85).
Prior art Takashima discloses a radio base station processes sectors S-1 to S-3, and each of the sectors include their own processing unit (Takashima figure 11, 12).
Prior art Sato discloses a base station transceiver sub-system including a radio block, a plurality of base band processing blocks, and a channel allocation control block, the channel allocation control block calculates, for each base band signal processing block, the processing load, converted to a weight value, of all the channels allocated thereto or the ratio of said processing load and processing capability, converted to a weight value, of the base band signal processing block and allocates the traffic channel or the control channel to a base band signal processing block where the processing load or the ratio is small (Sato, abstract, figures 1-4, paragraph 73).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “determining based on the load information of the first cell and the second cell whether to pool processing powers of a first processor and a second processor… distributing the processing powers to the first processor and the second processor and allocating loads, based on the load information of the first cell and the second cell, when determining to pool the processing powers of the first processor and the second processor” as stated in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.H/Examiner, Art Unit 2471        
                                                                                                                                                                                                
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471